DETAILED ACTION
Claims 1-21 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
 
Response to Amendment
Applicant's amendment dated June 15, 2022 has been entered.  Claims 1, 10, 12, and 17 have been amended.  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch, US PG Pub 2018/0005305 A1 (hereafter “Hirsch”), previously cited, in view of Chan et al., US PG Pub 2008/0010170 A1 (hereafter “Chan”), previously cited, in further view of Sharma et al., US PG Pub 2007/0150362 A1 (hereafter “Sharma”).

Regarding claim 1, Hirsch teaches a method comprising: 
receiving, by an order placement server in communication with an order placement platform, a plurality of independent search requests from a user (¶¶0014, 0018, 0023, 0080, and 0093); 
executing a product search using a multiple term search engine for each of the plurality of independent search requests to generate a plurality of independent product results by communicating with one or more product databases (¶¶0035 and 0062); 
providing at least a portion of the plurality of independent product results to the user simultaneously by way of a user interface rendered on the order placement platform (¶¶0020 and 0024); 
receiving a product selection from the user by way of the order placement platform (¶0020); and 
adding the local inventory for the product selection to a virtual shopping cart for the user while continuing to display at least a portion of the plurality of independent product results (¶¶0020-0021 and 0145).
Hirsch does not explicitly teach communicating with one or more product providers by way of an Application Programming Interface (API) to determine a current inventory location for at least a portion of the plurality of independent product results; identifying local inventory for the product selection that is available within a geographic proximity threshold to a current location for the user. Chan teaches multi-tier inventory visibility including the known techniques communicating with one or more product providers by way of an Application Programming Interface (API) to determine a current inventory location for at least a portion of the plurality of independent product results (¶¶0022-0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hirsch, to include an API for identifying local inventory as taught by Chan, so that “a more optimal business operation can result in which data flows between different functional subsystems seamlessly to facilitate the daily conduct of business managed by the e-commerce system,” as suggested by Chan (¶0004). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chan, the results of the combination were predictable.
Sharma teaches a location-based comparative shopping service for a wireless telecommunications network including the known technique identifying local inventory for the product selection that is available within a geographic proximity threshold to a current location for the user (¶¶0004 and 0015-0021). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hirsch, to include the current location for the user as taught by Sharma, in order to “facilitate comparison shopping for consumers,” as suggested by Sharma (¶0003). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sharma, the results of the combination were predictable.

Regarding claim 2, Hirsch in view of Chan and Sharma teaches the method of claim 1, wherein the plurality of independent search requests comprises one or more of a search bar input, a search key input, or a selection of a product category suggestion (Hirsch ¶¶0018, 0145, and 0176).

Regarding claim 3, Hirsch in view of Chan and Sharma teaches the method of claim 1, wherein the plurality of independent search requests are directed to different product categories, and wherein executing the product search for each of the plurality of independent search requests comprises identifying applicable products for each of the different product categories (Hirsch ¶¶0014 and 0035).

Regarding claim 4, Hirsch in view of Chan and Sharma teaches the method of claim 1, further comprising predicting one or more product categories applicable to the user based on one or more of: demographic information for the user, location information for the user, order history for the user, transaction history for the user, or preference information for the user, and wherein the method further comprises displaying the one or more predicted product categories to the user as search suggestions (Hirsch ¶0145).

Regarding claim 5, Hirsch in view of Chan and Sharma teaches the method of claim 1, wherein communicating with the one or more product providers by way of the API further comprises identifying: inventory quantity for one or more products, location of inventory for one or more products, delivery time for one or more products, descriptive information for one or more products, and pricing for one or more products (Hirsch ¶¶0093 and 0145).

Regarding claim 6, Hirsch in view of Chan and Sharma teaches the method of claim 1, further comprising communicating with a payment platform by way of an Application Program Interface (API) for processing payment from the user for ordering products stored in the user's virtual shopping cart (Hirsch ¶0015).

Regarding claim 7, Hirsch in view of Chan and Sharma teaches the method of claim 1, wherein receiving the product selection from the user comprises receiving a plurality of product selections from the user and adding each of the plurality of product selections to the virtual shopping cart while continuing to display at least a portion of the plurality of independent product results (Hirsch ¶¶0015 and 0145).

Regarding claim 8, Hirsch in view of Chan and Sharma teaches the method of claim 1, further comprising: storing profile information for the user comprising one or more of: order history information, transaction information, demographic information, or location information; providing the profile information to a neural network; and receiving predicted search topics for the user from the neural network, wherein the predicted search topics indicate probable desirable search topics for the user based on the profile information for the user and stored information for a plurality of other users (Hirsch ¶¶0009, and 0146-0147).

Regarding claim 9, Hirsch in view of Chan and Sharma teaches the method of claim 1, further comprising: communicating with a plurality of product providers to determine product information for products offered by each of the plurality of product providers; communicating with the plurality of product providers to determine inventory quantities and inventory location for products offered by each of the plurality of product providers; identifying one or more retail locations comprising adequate inventory of one or more products in the virtual shopping cart; and identifying a fewest number of retail locations for fulfilling an order comprising contents of the virtual shopping cart (Hirsch ¶¶0045, 0055, and 0073).

Regarding claim 10, Hirsch in view of Chan and Sharma teaches the method of claim 9, wherein the one or more retail locations are within the geographic proximity threshold relative to the current location for the user (Sharma ¶¶0004 and 0015-0021).

Regarding claim 11, Hirsch in view of Chan and Sharma teaches the method of claim 1, further comprising reading product information stored in memory to identify one or more of: inventory quantity for one or more products, location of inventory for one or more products, delivery time for one or more products, descriptive information for one or more products, and pricing for one or more products (Hirsch ¶¶0035-0036).

Regarding claims 12-21, all of the limitations in claims 12-21 are closely parallel to the limitations of method claims 1-11, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant’s arguments filed 6/15/2022 regarding the §103 rejection, see Remarks pp. 11-18, are moot as they do not apply to the combination of references used in the current §103 rejection. Hirsch in view of Chan and in further view of Sharma teaches the limitations as shown above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al., US PG Pub 2018/0217990 A1, teaches systems and methods for search query refinement.
Burns et al., US PG Pub 2016/0350836 A1, teaches methods, apparatuses, and systems for online item lookup operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625